Appeal by the defendant from an amended judgment of the County Court, Suffolk County (Vaughn, J.), rendered June 30, 1998, revoking a sentence of probation previously imposed by the same court, upon finding that he had violated certain conditions thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of grand larceny in the fourth degree.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s *594assigned counsel that there are no non-frivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, Acting P. J., Santucci, Altman and Florio, JJ., concur.